Citation Nr: 1100753	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  07-31 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, that denied the Veteran's claim.  In July 2008, the 
Veteran testified before the Board at a hearing held via a video 
conference from the RO.  In October 2009, this matter was 
remanded by the Board for further development.


FINDING OF FACT

It is as likely as not that the Veteran's low back disability is 
related to his active service.


CONCLUSION OF LAW

Service connection for a low back disability is warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A claimant with active service may be granted service connection 
for a disease or disability either incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).  Service incurrence will be 
presumed for arthritis if manifest to a degree of 10 percent or 
more within one year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The disease entity for which service connection is sought must be 
chronic as opposed to merely acute and transitory in nature.  For 
the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Where 
the fact of chronicity in service is not adequately supported 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 
3 Vet. App. 542 (1992).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible.  Lay 
assertions of medical status do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service treatment records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when the 
Board has supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Based on a thorough review of the record, the Board finds that it 
is at least as likely as not the Veteran's low back disability is 
related to his active service.

The Veteran contends that he injured his back twice while in 
service.  Specifically, he contends that during basic training in 
Fort Campbell, Kentucky, a 200 pound lieutenant stood on his back 
while he completed push-ups.  He further contends that the 
lieutenant held a knife against his low back while he completed 
these push-ups and that the back pain from those exercises was 
exacerbated by wearing a backpack during training drills.  The 
Veteran sought medical attention for back pain due to those 
incidents and was given pain relievers and advised not to wear a 
backpack.  He contends that he then re-injured his low back when 
he fell from a tank while stationed in Germany in either January 
or February 1969, for which he sought medical treatment, and that 
also sought medical treatment for back pain while stationed in 
Fort Riley, Kansas, in 1970.

In June 2006, the National Personnel Records Center advised that 
a portion of the Veteran's service treatment records were 
unavailable and could not be reconstructed.  However, the 
available service treatment records include a January 1968 pre-
induction examination report that is negative for any low back 
abnormality.  On February 1970 separation examination, the 
Veteran denied having back trouble of any kind and on physical 
examination no abnormality of the low back was found.

The Veteran's service personnel records do not reflect any 
evidence of an altercation with an officer during basic training.  
Additionally, his service personnel records do not reflect 
foreign service.

Private treatment records dated from June 1999 to May 2005 
indicate treatment for a low back disability and a history of 
problems since the Veteran's service.

VA treatment records dated from May 2005 to January 2010 show 
treatment for a low back disability.  An October 2008 report 
indicates a diagnosis of degeneration of lumbar or lumbosacral 
intervertebral disc.

On July 2007 VA orthopedic examination, the Veteran stated that 
after his discharge from service he worked in retail sales until 
1989 and performed office work until he quit due to back pain in 
2007.  He complained of intermittent back pain since 1970, with a 
particularly bad episode in 1976 or 1977.  He also experienced 
numbness in his left thigh and leg.  After completing a physical 
examination of the Veteran and reviewing the claims folder, the 
examiner diagnosed the Veteran with mild to moderate degenerative 
disc disease with symptoms of radiculopathy.  There was also 
evidence of an old wedge fracture at L1.  The examiner concluded 
that it was more likely that the Veteran's current back pain was 
due to the degenerative disc disease, rather than to the old 
wedge fracture.  An opinion as to the etiology of the Veteran's 
low back disability, however, was not provided.

In July 2008 testimony before the Board, the Veteran testified 
that he first injured his back in Fort Campbell, Kentucky during 
basic training.  He testified that he injured his back doing 
push-ups and that he went on medical sick call three to four 
times where he was administered muscle relaxers and other 
medication.  The Veteran stated that his military occupational 
specialty was orderly room clerk, but that he had to carry a 
backpack during basic training.  He denied being diagnosed with 
any back disability during his service.

The Veteran submitted two lay statements in support of his claim.  
In July 2008, the Veteran's past supervisor stated that during 
the time that he worked with the Veteran, from 1972 to 1988, the 
Veteran had consistent back problems and often could not complete 
his duties.  The Veteran's parents stated that he had suffered 
from low back problems since he separated from service and had 
sought medical treatment for over forty years.

In a November 2010 statement, the Veteran alleged that during 
basic training at Fort Campbell, Kentucky, in May 1968, he was 
targeted by a lieutenant who made him perform push-ups over an 
open-end blade knife and then applied pressure to his back.  
While lying prone on his back the lieutenant kicked him in the 
side and stomped on his back during physical training exercises.  
The Veteran went to sick call a few times with complaints of back 
pain and was given a light duty slip that was discarded by the 
lieutenant.  He further alleged that charges were brought against 
the lieutenant for brutality and that on graduation day he was 
informed that the lieutenant was dishonorably discharged from the 
service.

Pursuant to the Board's October 2009 remand, the Veteran was 
afforded a VA spine examination in March 2010, at which time he 
stated that during service he was in basic training and was 
stepped on by a commanding officer while doing push-ups and had 
low back pain since that time.  On examination, he was diagnosed 
with an old compression fracture of L1 and degenerative disk 
disease with left S1 radiculitis.  The examiner opined that the 
Veteran's claims file was extensively reviewed and confirmed the 
diagnosed remote compression fracture of L1.  The examiner opined 
that it was at least as likely as not that the Veteran's lumbar 
fracture was caused by his in-service injury during boot camp.  
The examiner further opined that it was at least as likely as not 
that the Veteran's old compression fracture has contributed to 
his degenerative disease and foraminal compression.

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the positive March 2010 VA opinion is 
the most persuasive evidence.  In March 2010, the VA examiner 
opined that it was at least as likely as not that the Veteran's 
lumbar fracture was caused by his in-service injury during boot 
camp and that it was at least as likely as not that the Veteran's 
old compression fracture has contributed to his degenerative 
disease and foraminal compression.  The opinion was made by a VA 
examiner based upon a review of the claims file, a review of the 
service and private medical records, and a current examination of 
the Veteran.

The Board has considered the July 2007 VA opinion that the 
Veteran's back pain is due to degenerative disc disease rather 
than to an old wedge fracture.  However, the examiner failed to 
provide an opinion as to the etiology of the Veteran's low back 
disability.  In addition, the medical evidence shows a credible 
continuity of low back complaints and treatment for a low back 
disability since the Veteran's discharge from service.  
Accordingly, the Board finds that the positive March 2010 opinion 
is more persuasive and is supported by the evidence of record.

After reviewing the evidence, the Boards finds that the evidence 
is in equipoise and that there is a reasonable basis to relate 
the Veteran's current low back disability to his active service 
based on the medical and lay evidence presented in this case, 
which establishes that it is at least as likely as not that some 
portion of the Veteran's low back disability is related to his 
service.  Therefore, service connection for a low back disability 
is granted.  The Board has resolved all reasonable doubt in favor 
of the Veteran in making this decision.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


